DETAILED ACTION
This Office Action is in response to Application 16/087,659 filed on September 23, 2018. 
Claims 1-10 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 23, 2018 was filed on the
mailing date of the application on September 23, 2018. An additional information disclosure statement (IDS) was submitted on June 24, 2020.  Both submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, both information disclosure statements are being considered by the examiner.

Oath/Declaration
 For the record, the examiner acknowledges that Oath/Declarations submitted on October 30,
2019 have been received.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
As required by 37 CFR 1.55, the certified copy of the foreign application submitted on September 23, 2018 has been filed in the Application 16/507467 filed on September 23, 2018.

Drawings
The drawings filed on September 23, 2018 are accepted.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words. 

Claim Objections
 Claim 10 is objected to because objected to because of the following informalities:
In claim 10 (pg. 53, ln 31-32), terms “three energy forms” and “energy forms” are
used interchangeably with the term “least two different energy carriers” from claim 8  (pg 52, ln 29). Appropriate correction is required. For examination purposes, term “three energy forms” and “energy forms” shall be read as “least two different energy carriers” from independent claim 8. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre‐AIA ), second paragraph,
as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre‐AIA  35 U.S.C. 112, the applicant) regards as the invention. 



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10  are provisionally rejected on the ground of nonstatutory double patenting
as being unpatentable over claims 1,  3, and  8 - 10 of copending Application No. 16/087,660 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, and 8 - 10 of the reference application disclose a method of energy supply system control/configuration performed by a system with a specific structure and claims 1 -10 of the current application discloses the system with that specific structure that is configured to perform operations that pertain to that method of energy supply system control/configuration.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 and  6 - 9 of  patented Application No. 16/087658 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 4 and  6 - 9 of the reference application disclose a method of energy supply system control performed by a system with a specific structure and claims 1 -10 of the current application discloses the system with that specific structure that is configured to perform operations that pertain to that method of energy supply system control.

Claims 1-10  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 and  6 - 19 of  patented Application No. 16/087,661 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 3 and  6 - 19 of the reference application disclose a method of power supply system control performed by a system with a specific structure and claims 1 -10 of the current application discloses the system with that specific structure that is configured to perform operations that pertain to that method of power supply system control.

Claims 1-10  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6 and  8 - 10 of patented Application No. 16/087,657 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 6 and  8 - 10 of the reference application disclose a method of multivalent energy supply system control performed by a system with a specific structure and 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6 & 8-10 are rejected under 103 as being unpatentable over Turney (US Pub. 2017/0031962), in view of Hawkins (US Pub. 2008/0082247). 

Regarding claim 1, Turney teaches a method of controlling a multivalent energy supply system (Turney: Abstract), wherein the energy supply system comprises at least: 
- at least two energy generators (E1-E5, B1, B2, G1, G2, H1, H2, 01, 02, W1)
which use at least two different energy carriers in order to provide energy in the form of heat and/or cold and/or electrical energy (Turney: para [0028], The central plant may include a plurality of subplants [i.e., at least two energy generators] configured to serve the heating and cooling loads of a building or campus. For example, the central plant may include a heater subplant, a chiller subplant, a heat recovery chiller subplant, a hot thermal energy storage (TES) subplant, and/or a cold TES subplant; para [0040], Central plant 200 is shown to include a plurality of subplants 202-212 including a heater subplant 202, a heat recovery chiller subplant 204, a chiller subplant 206, a cooling tower subplant 208, a hot thermal energy storage (TES) subplant 210, and a cold thermal energy storage (TES) subplant 212. Subplants 202-212 consume resources from utilities to serve the thermal energy loads ( e.g., hot water, cold water, heating, cooling, etc.) of a building or campus. For example, heater subplant 202 may be configured to heat water in a hot water loop 214 [i.e., one energy carrier] that circulates the hot water between heater subplant 202 and building 10. Chiller subplant 206 may be configured to chill water in a cold water loop 216 [i.e., second and different energy carrier] that circulates the cold water between chiller subplant 206); 
- for each energy generator, a closed-loop controller (R1-R5) for controlling controlled variables of the energy generator (Ei-E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) (Turney: para [0049], one or more of subplants 202-212 includes a subplant level controller [i.e., closed-loop controller] configured to control the equipment 340 of the corresponding subplant. For example, central plant controller 302 may determine an on/off configuration and global operating setpoints for equipment 340. In response to the on/off configuration and received global operating setpoints, the subplant controllers may tum individual devices of equipment 340 on or off, and implement specific operating setpoints (e.g., damper position, vane position, fan speed, pump speed, etc.) to reach or maintain the global operating setpoints; para [0052], BAS 308 [i.e., closed-loop controller] configured may receive control signals from central plant controller 302 specifying on/off states and/or setpoints for equipment 340. BAS 308 may control equipment 340 (e.g., via actuators, power relays, etc.) in accordance with the control signals provided by central plant controller 302. For example, BAS 308 may operate equipment 340 using closed loop [i.e., closed-loop] control to achieve the setpoints specified by central plant controller 302); and
Turney: para [0049], central plant controller 302 may determine an on/off configuration and global operating setpoints for equipment 340. In response to the on/off configuration and received global operating setpoints, the subplant controllers may tum individual devices of equipment 340 [i.e., energy generator] on or off [i.e., the energy generator may be switched on or off]; para [0050]; [Explanation: the limitation elements “must be switched on” and “must be switched off” are not explicitly taught by Turney. This limitation element shall be addressed by Hawkins. See analysis above for limitation elements explicitly taught by Turney]); 
- a control device (S) for coordinatedly controlling the closed-loop controllers (R1-R5), wherein the control device (S) carries out the following method steps (Turney: para [0048], Each of subplants 202-212 [i.e., closed-loop controllers] is shown to include equipment 340 that can be controlled by central plant controller 302 [i.e., control device (S)] . . . to optimize [i.e., coordinate] the performance of central plant 200. Equipment 340 may include, for example, heating devices 220, chillers 232, heat recovery heat exchangers 226, cooling towers 238, thermal energy storage devices 242-244, pumps, valves, and/or other devices of subplants 202-212. Individual devices of equipment 340 can be turned on or off to adjust the thermal energy load served by each of subplants):
- detecting at least one energy supply request (EA) for at least one energy form of heat and/or cold and/or electrical energy (Turney: para [0032], the dispatch GUI includes a requested load line representing [i.e., detecting] a total thermal energy load requested [i.e., energy supply request (EA)] to be served by the plurality of subplants during each of the time steps); 
- for each of the energy generators (Ei-E5, B1, B2, G1, G2, H1, H2, 01, 02, W1), determining whether there is an energy generator specific criterion (EEK) which specifies exactly one of the three possible switching states for the energy generator (E1- E5, B1 , B2, G1, G2, H1, H2, 01, 02, W1) (Turney: para [0049], central plant controller 302 may determine an
on/off configuration [i.e., switching states] and global operating setpoints [i.e., energy generator specific criterion (EEK)] for equipment 340 [i.e., energy generators]. In response to the on/off configuration and received global operating setpoints, the subplant controllers may tum individual devices of equipment 340 on or off, and implement specific operating setpoints (e.g., damper position, vane position, fan speed, pump speed, etc.) to reach or maintain the global operating setpoints);
 - for each energy generator (E1-E5, B1, B2, G1, G2, H1, H2, 01, 02, W1), determining target values (SW) for meeting the at least one energy supply request (EA) based on the at least one energy supply request (EA) and the energy generator specific criterion (EEK) (Turney: para [0059], Central plant controller 302 may determine on/off configurations [i.e., switching states] and operating setpoints [i.e., energy generator specific criterion (EEK)] to satisfy the building requirements [i.e., target values (SW)] received from building status monitor 334 [i.e., energy generator]. In some embodiments, building status monitor 334 receives [i.e., energy supply request (EA)], collects, stores, and/or transmits cooling load requirements, building temperature setpoints, occupancy data, weather data, energy data, schedule data, and other building parameters. In some embodiments, building status monitor 334 stores data regarding energy costs, such as pricing information available from utilities 326 (energy charge, demand charge; para [0067]); and
Turney: paras [0048] – [0052]),
but Turney does not explicitly disclose a method of controlling a multivalent energy supply system, wherein the energy supply system comprises at least: 
- wherein each energy generator (Ei -E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) can assume three possible switching states: the energy generator (E1-E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) must be switched on, the energy generator (E1-E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) must be switched off, the energy generator (Ei -E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) may be switched on or off. 
However, Hawkins teaches a method of controlling a multivalent energy supply system, wherein the energy supply system comprises at least: 
- wherein each energy generator (Ei -E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) can assume three possible switching states: the energy generator (E1-E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) must be switched on, the energy generator (E1-E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) must be switched off, the energy generator (Ei -E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) may be switched on or off  (Hawkins: para [0023], the total run time of each of the plurality of engines [i.e., energy generator], the controller 102 may be programmed to select the engine of plurality of engines that is not running and has the lowest total run time; the controller 102 selects which engine to start [i.e., must be on] as a function of the total hours and minutes each engine has been running. That is, the controller 102 selects the engine having that has been running or the lowest total of hours and minutes to be started; para [0059], having a plurality of running
engines stores at 402 in a memory operating statistics for each engine, determines which of the plurality of engines are running, selects at 406 a running engine as a function of the operating statistics stored in the memory; and shuts down at 408 the selected engine. For example, the engine have the highest total run time of the running engines may be shut down [i.e., must be shut down] when one of the plurality of engines is no longer needed; para [0061], three (3) or more engines, one of the engines may be a primary engine which drives the auxiliary power bus generator and the remaining engines are secondary engines. In these configurations, the primary engine would be started first [i.e., must be on] and stopped last. As a result, the controller would select an engine of the secondary engines for starting or stopping as a function of operating statistics stored in the memory. For example, the secondary engine having the highest operating time could be selected for shut down when one of the plurality of engines is no longer needed).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turney to incorporate the teachings of Hawkins wherein each energy generator can assume three possible switching states: the energy generator must be switched on, the energy generator must be switched off, the energy generator may be switched on or off. The one of ordinary skill in the art would have motivated to do so to efficiently start an additional energy generator after one or more energy generators are already operating or to stop operation of an additional energy generator, thereby optimizing energy carrier costs and minimizing overall generator maintenance/repair expenses (Hawkins: paras [0003] – [0004]).  

Regarding claim 2, modified Turney further teaches the method according to claim 1, and Turney also teaches a method, further comprising the steps of: 
- determining whether there is more than one energy supply request (EA) for an energy generator (E1-E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) (Turney: para [0112], bars 624 [i.e., first energy supply request (EA)] indicate the heating provided by heater subplant 202 [i.e., energy generator] . . . Requested heating line 627 indicates the requested heating load [i.e., second energy supply request (EA)]); 
- if there is more than one energy supply request (EA) for an energy generator (E1-E5, B1, B2, G1, G2, H1, H2, 01, 02, W1): 
determining which of the energy supply requests (EA) should be treated as a priority (Turney: para [0077], the cascaded optimization [i.e., prioritization] process performed by central plant optimizer 328 to optimize the performance of central plant 200. In the cascaded optimization process, high level optimizer 330 performs a subplant level optimization that determines an optimal distribution of thermal energy loads [i.e., energy supply requests (EA)] across subplants . . . in order to minimize the cost of energy  consumed by subplants  . . . Low level optimizer 332 performs an equipment level optimization that determines how to best [i.e., prioritize] run each subplant at the subplant load setpoint determined by high level optimizer 330. For example, low level optimizer 332 may determine on/off states and/or operating setpoints for various devices of equipment 340 in order to optimize the energy consumption of each subplant while meeting the thermal energy load setpoint for the subplant; para [0050], the equipment selection and staging decisions [i.e., prioritization] (i.e., deciding which devices to turn on/off) are performed by a low level optimizer 332 within central plant controller 302); 
- determining the target values (SW) for the one energy generator (E1-E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) based on the priority energy supply request (EA) (Turney: para [0077] & para [0050]).


the control device (S) further detects an order of switching on and/or off the energy generators (E1-E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) (Turney: para [0049], central plant controller 302 [i.e., control device (S)] may determine [i.e., detecting switching order] an on/off configuration and global operating setpoints  for equipment 340 [i.e., energy generators]. In response to the on/off configuration and received global operating setpoints, the subplant controllers may tum individual devices of equipment 340 [i.e., energy generator] on or off;  [0090], the optimal low level decisions . . . are constrained by switching constraints defining a short horizon for maintaining a device in an on or off state after a binary on/off switch [i.e., detecting switching order]. The switching constraints may prevent devices from being rapidly cycled on and off; Hawkins: para [0022], the controller 102 [i.e., control device (S)] controls the operation of  . . . in particular, determines which engine 220 [i.e., energy generator] to start. For example, in a two (2) engine vehicle 100 when both engines are not operating or in a three or more engine vehicle 100 when at least two engines are not operating, the controller would determine which engine 220 should be started [i.e., detecting switching order]. Initially, the controller stores at 302 the operating statistics 226 for each engine of the plurality of engines 220 of the vehicle in the memory card 224. When there is a need to start an additional engine, the controller determines at 304 which of the plurality of engines 220 are not running. Thereafter, at 306 the controller 102 selects an engine of the plurality of engines 220 that is not running as a function of the operating statistics stored in the memory 224. In one embodiment, the least used engine is selected for operation and the controller 102 at 308 starts the selected engine), and 
Turney: paras [0049] & [0090]; Hawkins: para [0022]).

Regarding claim 4, modified Turney further teaches the method according to claim 1, and Turney also teaches a method, wherein at least one energy generator (E1-E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) is used to meet a minimum energy request (Turney: para [0053], Central plant controller 302 may generate on/off decisions and/or setpoints for equipment 340 to minimize the cost of energy consumed  [i.e., meet a minimum energy request] by subplants).
 
Regarding claim 5, modified Turney further teaches the method according to claim 1, and Turney also teaches a method, wherein at least one energy generator (E1-E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) is used to meet a maximum energy request (Turney: para [0050], Each subplant level controller may use the subplant load setpoint for the corresponding subplant to
select one or more devices of the equipment 340 within the subplant to activate or deactivate in order to meet the subplant load setpoint in an energy-efficient manner [i.e., meet a maximum energy request]; para [0120], Resource consumption graph 650 is shown to include an electrical demand constraint line 654 which indicates the maximum desired [i.e., maximum energy request] or allowable electricity consumption and an electrical demand target line 656 which indicates the target electricity consumption).

Regarding claim 6, modified Turney further teaches the method according to claim 1, wherein the control device (S) further carries out the steps of: 
- detecting, from each of the closed-loop controllers (R1-R5), restrictions on the controlled variables of the respective energy generator (E1-E5, B1, B2, G1, G2, H1, H2, 01, 02, Turney: para [0086], The decision [i.e., detection] vector . . . may be subject to several constraints [i.e., restrictions]. For example, the constraints may require that the subplants not operate at more than their total capacity, that the thermal storage not charge or discharge too quickly or under/over flow for the tank, and that the thermal energy loads for the building or campus are met. These restrictions may lead to both equality and inequality constraints on the high level optimization problem; para [0090], Low level optimizer 332 may minimize the low level cost function . . .  subject to inequality constraints [i.e., restrictions] based on the capacities of equipment 340 and equality constraints based on energy and mass balances . . . the optimal low level decisions . . . are constrained by switching constraints defining a short horizon for maintaining a device [i.e., energy generator] in an on or off state after a binary on/off switch. The switching constraints may prevent devices from being rapidly cycled on and off); 
- detecting, from each of the closed-loop controllers (R1-R5), specific characteristics regarding a power output of the respective energy generator (E1-E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) which indicate how an energy generator (Ei-E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) responds to a change in controlled variables (Turney: para [0160], the user input received via dispatch GUI overrides automated control decisions made by central plant controller 302. For example, the dispatch GUI may include interface options that allow a user to change the load setpoints [i.e., change in controlled variables] for subplants 202-212, change the on/off states or operating setpoints for equipment 340, activate or deactivate entire subplants or individual devices of equipment 340, adjust the configuration of BAS 308 or central plant 200, or otherwise monitor [i.e., detect] and control the operation [i.e., specific characteristics] of central plant 200 and/or equipment 340 [i.e., closed-loop controllers]. Step 822 may include controlling central plant 200 and/or equipment 340 (e.g., via actuators, power relays, etc.) in accordance with the user input received in step 820.); 
- determining an order of switching on and/or switching off the energy generators (Ei -E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) based on the restrictions and/or the specific characteristics of the energy generators (E1- E5, B1, B2, G1, G2, H1, H2, 01, 02, W1)( Turney: paras [0049] & [0090]; Hawkins: para [0022]);
-determining target values for each energy generator (E1-E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) for meeting the at least one energy supply request (EA) depending on the order of switching on and/or off (Turney: paras [0049] & [0090]; Hawkins: para [0022]).


Regarding claim 8, Turney teaches a control device (S) for controlling a multivalent energy supply system (Turney: Abstract), wherein the multivalent energy supply system comprises at least:
 - at least two energy generators (E1-E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) which use at least two different energy carriers to provide energy in the form of heat and/or cold and/or electrical energy (Turney: para [0028], The central plant may include a plurality of subplants [i.e., at least two energy generators] configured to serve the heating and cooling loads of a building or campus. For example, the central plant may include a heater subplant, a chiller subplant, a heat recovery chiller subplant, a hot thermal energy storage (TES) subplant, and/or a cold TES subplant; para [0040], Central plant 200 is shown to include a plurality of subplants 202-212 including a heater subplant 202, a heat recovery chiller subplant 204, a chiller subplant 206, a cooling tower subplant 208, a hot thermal energy storage (TES) subplant 210, and a cold thermal energy storage (TES) subplant 212. Subplants 202-212 consume resources from utilities to serve the thermal energy loads ( e.g., hot water, cold water, heating, cooling, etc.) of a building or campus. For example, heater subplant 202 may be configured to heat water in a hot water loop 214 [i.e., one energy carrier] that circulates the hot water between heater subplant 202 and building 10. Chiller subplant 206 may be configured to chill water in a cold water loop 216 [i.e., second and different energy carrier] that circulates the cold water between chiller subplant 206); and 
- for each energy generator (Ei-E5, B1, B2, G1, G2, H1, H2, 01, 02, W1), a closed-loop controller (R1-R5) for controlling controlled variables of the energy generator (Turney: para [0049], one or more of subplants 202-212 includes a subplant level controller [i.e., closed-loop controller] configured to control the equipment 340 of the corresponding subplant. For example, central plant controller 302 may determine an on/off configuration and global operating setpoints for equipment 340. In response to the on/off configuration and received global operating setpoints, the subplant controllers may tum individual devices of equipment 340 on or off, and implement specific operating setpoints (e.g., damper position, vane position, fan speed, pump speed, etc.) to reach or maintain the global operating setpoints; para [0052], BAS 308 [i.e., closed-loop controller] configured may receive control signals from central plant controller 302 specifying on/off states and/or setpoints for equipment 340. BAS 308 may control equipment 340 (e.g., via actuators, power relays, etc.) in accordance with the control signals provided by central plant controller 302. For example, BAS 308 may operate equipment 340 using closed loop [i.e., closed-loop] control to achieve the setpoints specified by central plant controller 302);
Turney: para [0049], central plant controller 302 may determine an on/off configuration and global operating setpoints for equipment 340. In response to the on/off configuration and received global operating setpoints, the subplant controllers may tum individual devices of equipment 340 [i.e., energy generator] on or off [i.e., the energy generator may be switched on or off]; para [0050]; [Explanation: the limitation elements “must be switched on” and “must be switched off” are not explicitly taught by Turney. This limitation element shall be addressed by Hawkins. See analysis above for limitation elements explicitly taught by Turney]);
 - wherein the control device (S) comprises: 
 a request detection device (10) for detecting at least one energy supply request (EA) for at least one energy form (F1-F3) of heat and/or cold and/or electrical energy (Turney: para [0032], the dispatch GUI includes a requested load line representing [i.e., detecting by a device] a total thermal energy load requested [i.e., energy supply request (EA)] to be served by the plurality of subplants during each of the time steps); 
 a criteria determination device (14) configured to determine, for each of the energy generators (Ei -E5, B1, B2, G1, G2, H1, H2, 01, 02, W1), whether there is an energy generator specific criterion (EEK) which specifies exactly one of the three possible switching states for the energy generator (E1-E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) (Turney: para [0049], central plant controller 302 [i.e., criteria determination device] may determine an on/off configuration [i.e., switching states] and global operating setpoints [i.e., energy generator specific criterion (EEK)] for equipment 340 [i.e., energy generators]. In response to the on/off configuration and received global operating setpoints, the subplant controllers may tum individual devices of equipment 340 on or off, and implement specific operating setpoints (e.g., damper position, vane position, fan speed, pump speed, etc.) to reach or maintain the global operating setpoints); 
a target value determination device (11) configured to determine, for each energy generator (E1-E5, B1, B2, G1, G2, H1, H2, 01, 02, W1), target values (SW) for meeting the energy supply request (EA) based on the energy generator specific criterion (EEK) (Turney: para [0059], Central plant controller 302 may determine on/off configurations [i.e., switching states] and operating setpoints [i.e., energy generator specific criterion (EEK)] to satisfy the building requirements [i.e., target values (SW) by device] received from building status monitor 334 [i.e., energy generator]. In some embodiments, building status monitor 334 receives [i.e., energy supply request (EA)], collects, stores, and/or transmits cooling load requirements, building temperature setpoints, occupancy data, weather data, energy data, schedule data, and other building parameters. In some embodiments, building status monitor 334 stores data regarding energy costs, such as pricing information available from utilities 326 (energy charge, demand charge; para [0067]); and 
 a target value output device (12) for outputting the target values (SW) to the closed-loop controllers (R1-R5) (paras [0048] – [0052]), 
but Turney does not explicitly disclose a control device (S) for controlling a multivalent energy supply system, wherein the multivalent energy supply system comprises at least: 
- wherein each energy generator (Ei -E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) can assume three possible switching states: the energy generator (E1-E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) must be switched on, the energy generator (E1-E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) must be 
However, Hawkins teaches a control device (S) for controlling a multivalent energy supply system, wherein the multivalent energy supply system comprises at least: 
- wherein each energy generator (Ei -E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) can assume three possible switching states: the energy generator (E1-E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) must be switched on, the energy generator (E1-E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) must be switched off, the energy generator (Ei -E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) may be switched on or off (Hawkins: para [0023], the total run time of each of the plurality of engines [i.e., energy generator], the controller 102 may be programmed to select the engine of plurality of engines that is not running and has the lowest total run time; the controller 102 selects which engine to start [i.e., must be on] as a function of the total hours and minutes each engine has been running. That is, the controller 102 selects the engine having that has been running or the lowest total of hours and minutes to be started; para [0059], having a plurality of running
engines stores at 402 in a memory operating statistics for each engine, determines which of the plurality of engines are running, selects at 406 a running engine as a function of the operating statistics stored in the memory; and shuts down at 408 the selected engine. For example, the engine have the highest total run time of the running engines may be shut down [i.e., must be shut down] when one of the plurality of engines is no longer needed; para [0061], three (3) or more engines, one of the engines may be a primary engine which drives the auxiliary power bus generator and the remaining engines are secondary engines. In these configurations, the primary engine would be started first [i.e., must be on] and stopped last. As a result, the controller would select an engine of the secondary engines for starting or stopping as a function of operating statistics stored in the memory. For example, the secondary engine having the highest operating time could be selected for shut down when one of the plurality of engines is no longer needed).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turney to incorporate the teachings of Hawkins wherein each energy generator can assume three possible switching states: the energy generator must be switched on, the energy generator must be switched off, the energy generator may be switched on or off. The one of ordinary skill in the art would have motivated to do so to efficiently start an additional energy generator after one or more energy generators are already operating or to stop operation of an additional energy generator, thereby optimizing energy carrier costs and minimizing overall generator maintenance/repair expenses (Hawkins: paras [0003] – [0004]).  

Regarding claim 9, modified Turney further teaches the control device (S) according to claim 8, wherein the control device (S) further comprises a device (13) for detecting restrictions, wherein  the restrictions relate to minimum and/or maximum values of power provided by an energy generator (E1-E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) (Turney: para [0086], The decision [i.e., detection] vector . . . may be subject to several constraints [i.e., restrictions]. For example, the constraints may require that the subplants not operate at more than their total capacity, that the thermal storage not charge or discharge too quickly or under/over flow for the tank, and that the thermal energy loads for the building or campus are met. These restrictions may lead to both equality and inequality constraints on the high level optimization problem; para [0090], Low level optimizer 332 may minimize the low level cost function . . .  subject to inequality constraints [i.e., restrictions] based on the capacities of equipment 340 and equality constraints based on energy and mass balances . . . the optimal low level decisions . . . are constrained by switching constraints defining a short horizon for maintaining a device [i.e., energy generator] in an on or off state after a binary on/off switch. The switching constraints may prevent devices from being rapidly cycled on and off).

Regarding claim 10, modified Turney further teaches the control device (S) according to claim 9, wherein 
the control device (S) further comprises a coordinating unit (K) configured to output switching requests and/or target value specifications from the three energy forms (F1-F3) to the target value output device (12) according to a prioritization of the energy forms (F1-F3)( Turney: para [0059], Central plant controller 302 [control device (S) with coordinating unit (K)] may determine on/off configurations [i.e., switching requests] and operating setpoints [i.e., prioritization] to satisfy the building requirements [i.e., target values value specifications] received from building status monitor 334. In some embodiments, building status monitor 334 receives, collects, stores, and/or transmits cooling load requirements, building temperature setpoints, occupancy data, weather data, energy data, schedule data, and other building parameters; Turney: para [0028], The central plant may include a plurality of subplants [i.e., three energy forms] configured to serve the heating and cooling loads of a building or campus. For example, the central plant may include a heater subplant, a chiller subplant, a heat recovery chiller subplant, a hot thermal energy storage (TES) subplant, and/or a cold TES subplant]).


Claim 7 is rejected under 103 as being unpatentable over Turney (US Pub. 2017/0031962) in view of Hawkins (US Pub. 2008/0082247), in further view of Coll (US Pub. US 2003/0213246).

Regarding claim 7, modified Turney further teaches the method according to claim 1, and Turney also teaches a method, wherein the control device (S) further carries out the steps of: 
- detecting whether there is an energy supply request (EA) for providing heat and electrical energy (Turney: para [0032]; [Explanation: the limitation element “for providing heat and electrical energy” is not explicitly taught by Turney or Hawkins. This limitation element shall be addressed by Coll. See analysis above for limitation elements explicitly taught by Turney and/or Hawkins]);
 - determining whether one of the energy generators (E1-E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) can provide heat and electrical energy (Turney: para [0059]; [Explanation: the limitation element “for providing heat and electrical energy” is not explicitly taught by Turney or Hawkins. This limitation element shall be addressed by Coll. See analysis above for limitation elements explicitly taught by Turney and/or Hawkins]); 
- determining target values (SW) for the energy generator (E1-E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) for providing heat and electrical energy based on the at least one energy supply request (EA) (Turney: paras [0048] – [0052]; [Explanation: the limitation element “for providing heat and electrical energy” is not explicitly taught by Turney or Hawkins. This limitation element shall be addressed by Coll. See analysis above for limitation elements explicitly taught by Turney and/or Hawkins]).

 - detecting whether there is an energy supply request (EA) for providing heat and electrical energy;
 - determining whether one of the energy generators (E1-E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) can provide heat and electrical energy; 
- determining target values (SW) for the energy generator (E1-E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) for providing heat and electrical energy based on the at least one energy supply request (EA).

However, Coll discloses explicitly disclose the method according to claim 1, wherein the control device (S) further carries out the steps of:
 - detecting whether there is an energy supply request (EA) for providing heat and electrical energy (Coll: para [0028], Inherent in a micro-CHP (cogeneration) system is the ability to provide heat in addition to electricity [i.e., providing heat and electrical energy]. Excess heat, from both the heat source 104 and the expanded working fluid, can be transferred to external DHW and SH loops. The nature of the heat exchange process is preferably through either counter flow heat exchangers (e.g., for either or both the DHW and SH loops), or through a conventional hot water storage tank (e.g., for a DHW loop; para [0041], such a call [i.e., request] for heat, for example, may be from a thermostat, such as sensor);
 - determining whether one of the energy generators (E1-E5, B1, B2, G1, G2, H1, H2, 01, 02, W1) can provide heat and electrical energy (Coll: paras [0028] & [0041]); 
Coll: paras [0028] & [0041]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Turney to incorporate the teachings of Coll for providing heat and electrical energy based on the at least one energy supply request (EA). The one of ordinary skill in the art would have motivated to do so to increase the overall energy efficiency of an energy generator that already produces heat and in theory may provide electricity based on that heat, thereby reducing the structural redundancy of a multivalent energy supply system, which would require a distinct energy generator for electrical energy and structure (Coll: para [0002]).  



Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.
Dushane (US Pub. 2009/0018673) teaches turning off/on one energy generator based on cumulative hours. 
Ambriz (US Pat. 9,638,435) teaches turning off/on multiple energy generators based on various parameters.  
Asmus (US Pub. 2013/0345880) teaches controlling multiple energy generators based on various parameters.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        1/28/2021




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115